Citation Nr: 9909866	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right arm 
and shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 31, 1949 to 
May 16, 1950, when he was given a disability discharge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1996 from 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the veteran's 
claim that new and material evidence had been received to 
reopen his claim for a right arm and shoulder disorder was 
denied. 

This matter was remanded in August 1998, in an attempt to 
determine whether the veteran desired a travel board hearing 
before a Member of the Board.  However, as the veteran did 
not respond to the RO's request indicating whether he did 
desire such a hearing, the matter is again before the Board 
for review.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right arm and 
shoulder disorder was denied by the RO by means of a rating 
decision dated August 1969.  The veteran was notified of that 
decision, and of appellate procedures, but he did not perfect 
an appeal within the one year time period.

2.  The evidence received subsequent to August 1969 with 
regard to a claim for service connection for a right arm and 
shoulder disorder is not so significant by itself, or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of his 
claims.


CONCLUSION OF LAW

1.  The August 1969 rating decision, wherein service 
connection for a right arm and shoulder disability was 
denied, is final.  38 U.S.C. § 7105(c) (West 1991 & Supp. 
1998), 38 C.F.R. § 20.302 (1998).

2.  The evidence received subsequent to the RO's August 1969 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
right arm and shoulder disability.  38 U.S.C. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.104(a) (1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends, in essence, that he suffers from a 
right arm and shoulder disorder that was aggravated by his 
active service.  Specifically, he contends that he had a 
right arm and shoulder disorder since birth, but that after a 
period of hospitalization, this disorder resolved, but was 
then aggravated by push-up exercises during his service.  

In the instant case, service connection for a right arm and 
shoulder disorder was denied in a rating action dated August 
1969 after the RO noted that the evidence of record showed 
that the veteran was seen six days after induction with pain 
and weakness of the right shoulder, providing a history of 
injury at birth.  The RO also noted that the results of an x-
ray examination at the time revealed bone atrophy and 
shortening consistent with Erb's palsy, and the diagnosis was 
paralysis, muscle, flaccid right upper arm, brachial plexus 
of Erb-Duchenne type accidentally incurred at birth.  The RO 
denied the veteran's claim, finding that the veteran was 
diagnosed with a constitutional or developmental abnormality 
that was not a disability under the law, and noting that no 
aggravation was shown during his service.  The veteran did 
not appeal that decision, and it became final in August 1970.  
He subsequently again filed a claim for a right arm and 
shoulder disorder, which was denied by the RO in an October 
1996 rating decision.  

The evidence received by VA subsequent to the August 1969 
rating decision consists of lay statements, private medical 
records, and the veteran's hearing transcript.  

Three lay statements, all dated July 1996, aver that the 
veteran was active in sports and other activities before 
service, but that he was given a disability discharge during 
service and returned with a lame right arm.  

The medical evidence consists of radiology reports dated 
November 1997, and a private examination report March 1996, 
which evaluated a back injury the veteran sustained at his 
place of employment.  That report shows that he was evaluated 
for pain in the low back and left heel.  That record is 
devoid of any reference to his right arm or should disorder, 
except for a notation that "he has congenital right Erb's 
palsy."  

At his local hearing, dated March 1997, the veteran 
contended, in essence, that he did not have a right arm or 
shoulder disorder prior to his service, and that he sustained 
injuries during push-ups.  However, he also indicated that he 
was hospitalized for three months several years prior to 
service with the same disorder, and received "pain 
blockers" and a "shoulder block" in lieu of a surgical 
procedure.  He contends that he did not have further 
difficulty with his right arm or shoulder until service, that 
he played sports during the interim without difficulty, and 
that service aggravated his condition.  

The rating decision dated August 1969 denied the veteran's 
claim for service connection for a right arm and right 
shoulder condition, finding that the veteran was diagnosed 
with a constitutional or developmental abnormality that was 
not a disability under the law.  The RO also found that "no 
aggravation is shown".

The Board finds that all of the submitted evidence is new, 
that is, it has not previously been associated with the 
veteran's claims folder, and, it presents new information.  
The question which is then central to the Board's 
determination of whether new and material evidence has been 
received to reopen a claim for service connection is whether 
this evidence is material.  That is, does it bear directly 
and substantially upon the specific matter under 
consideration, and is the evidence so significant that it 
must be considered in order to fairly decide the merits of 
the claim, by itself or in connection with evidence 
previously assembled? 

The evidence, while new, does not show that the veteran has a 
right shoulder or arm disorder that was incurred in, or 
aggravated by, his service, and is thus, not material.  
Although his lay statements report that he did not have any 
difficulty with his right shoulder or arm during the time 
period immediately prior to his service, the clinical 
evidence shows only that he "has congenital right Erb's 
palsy."  

In addition, the veteran testified that although he was 
hospitalized for three months for that disorder, it did not 
cause him further difficulty until he injured his right arm 
or shoulder by the push-ups he was required to do during his 
service.  

However, although this testimony is relevant to his current 
symptoms and to his active service, he has not demonstrated 
that he has the requisite specialized training to provide a 
medical opinion or conclusion with regard to the etiology of 
his condition.  While a layperson can provide an eyewitness 
account of the veteran's visible symptoms, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), lay evidence or 
evidence from the veteran himself, without more, is not 
capable of a probative diagnosis.  See generally Espiritu, 2 
Vet. App. 495, Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, this evidence is not probative, and not material, as to 
whether the veteran now suffers from a disorder that is 
related to his active service.  That is, an opinion from a 
medical professional, such as a doctor's opinion, would be 
required to show that the veteran's has a current disorder 
that was incurred or aggravated during his active service.

As there is no clinical, medical evidence to show that a 
right arm and shoulder disorder was incurred or aggravated by 
his active service, the Board accordingly must conclude that 
new and material evidence has not been received, and his 
claim for service connection for a right arm and shoulder 
disorder has not been reopened.

ORDER

The veteran's claim to reopen the issue of service connection 
for a right arm and shoulder disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

